DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 20160188156 in IDS) in view of Hermann (US Pub 20060202963 in IDS).
             Regarding Claims 1, 11, Lee et al teaches a monitor (Fig.1; Paragraph 0066) comprising: a circuit board (110 in Fig.3; Paragraph 0083-0093); a display device controlled by the circuit board (110 in Fig.3; Paragraph 0083-0101); and a touchpad (Paragraph 0070, 0074)  to receive user input for the circuit board. (Fig.1-2; Paragraph 0069-0084).

             Hermann teaches the touchpad being slidable between a retracted position inside the monitor and an extended position where user input can be entered to the touchpad; and the touchpad being slidable between a retracted position in a pocket inside the monitor and an extended position where user input can be entered to the touchpad and communicated to the circuit board. (Fig. 4-8; Paragraph 0040-0048).
            Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to incorporate the teachings of Hermann into Lee et al for providing user friendly monitor with on-screen display (OSD) to user with slidable touchpad.

             Regarding Claim 14, Lee et al teaches a monitor (Fig.1; Paragraph 0066) comprising: a circuit board (110 in Fig.3; Paragraph 0083-0093); a display device controlled by the circuit board (Figs. 2, 3; Paragraph 0083-0101); and a touchpad to receive user input, wherein the circuit board is to selectively display an on-screen display (OSD) (Fig.1; Paragraph 0080-0084) on the display device and accept user input, in connection with the OSD, from the touchpad. (Figs.1-2; Paragraph 0069-0084).
             However, Lee et al does not show a bezel around the display device;  the touchpad being slidable between a retracted position at least partially inside a pocket in the bezel and an extended position where a surface of the touchpad is exposed so that user input can be entered to the touchpad.
            Hermann teaches a bezel around the display device (Figs. 4-8); the touchpad being slidable between a retracted position at least partially inside a pocket in the bezel and an extended position 
                Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to incorporate the teachings of Hermann into Lee et al for providing user friendly monitor with on-screen display (OSD) to user with slidable touchpad.

             Regarding Claims 2 and 12, Lee et al teaches the monitor wherein the circuit board is to selectively display an on-screen display (OSD) (Fig.1, Paragraph 0080-0084) on the display device and accept user input, in connection with the OSD, from the touchpad (Fig.1-2; Paragraph 0069-0084).
             Regarding Claim 3, Hermann teaches the monitor wherein the touchpad is flexible. (Figs. 7-8; Paragraph 0045-0049).
             Regarding Claim 4, Lee et al teaches the monitor wherein the touchpad comprises a wireless transceiver to communicate wirelessly with a wireless transceiver connected to the circuit board. (Fig.5; Paragraph 0106, 0132, 0146-0159).
             Regarding Claims 5-6, 13, Hermann teaches the monitor wherein the touchpad is not attached to the monitor and can be separated from the monitor (Figs. 4-8; Paragraph 0040-0048); a cable providing communication between the touchpad and circuit board, the cable having a length that extends from a bezel of the monitor when the touchpad is separated from the monitor; providing communication between the touchpad and the circuit board when the touchpad is removed entirely from the pocket. (Figs. 7-8; Paragraph 0045-0048).
             Regarding Claims 7-8, 15, Lee et al teaches the monitor wherein the touchpad comprises icons indicating portions of the touchpad to touch to make corresponding input to the OSD; wherein the icons include navigation keys and a selection key; wherein the touchpad comprises icons indicating portions of 
             Regarding Claim 9, Hermann teaches the monitor wherein the icons include numbers to provide numeric input to the OSD (Paragraph 0051).
             Regarding Claim 10, Lee et al teaches monitor further comprising: a Universal Serial Bus (USB) port (174 in Fig.3, Paragraph 0120)  of the monitor (see Lee et al’s Paragraph 0120, 0167).
 However, Lee et al  and Hermann do not show a second USB port on the touchpad; and a USB cable (902 in Figs.10-11) connecting the touchpad to the monitor, are well known in art as shown by reference Goldbaum  ( US Patent 7,656,386 in IDS)  (see Figs. 10-11; Column 10, lines 6-22).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622